Citation Nr: 1448805	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II associated with herbicide exposure.

2.  Entitlement to an initial rating in excess of 40 percent from October 1, 2009, forward, for residuals of cancer, status post prostatectomy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2009 rating decision (brokered out of the RO in Des Moines, Iowa, which resumed jurisdiction thereafter), the RO in St. Louis, Missouri, denied service connection for diabetes and granted service connection for residuals of prostate cancer with a 40 percent rating, effective January 12, 2009.  Then, in an April 2012 rating decision, the RO in Des Moines, Iowa, found a clear and unmistakable error in the prior evaluation of residuals of prostate cancer and retroactively assigned a 100 percent rating prior to October 1, 2009; the RO, however, continued the 40 percent rating from that October 1, 2009 forward.

In his April 2012 substantive appeal, the Veteran requested a Board hearing via videoconference, which was scheduled, but later cancelled by the Veteran.

The issue of an increased rating for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative, requesting a withdrawal of the issue on appeal of service connection for diabetes mellitus type II associated with herbicide exposure.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met with regard to service connection for diabetes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In the present case, the appellant's authorized representative requested to withdraw the issue on appeal of service connection for diabetes mellitus type II associated with herbicide exposure in a May 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  Id.


ORDER

The appeal is dismissed with regard to service connection for diabetes mellitus.


REMAND

The Veteran has stated that his voiding dysfunction has worsened since the last VA examination of his prostate condition in September 2009.  See June 2012 statement.  Furthermore, he has questioned the adequacy of that VA examination based on the impression that the VA examiner was not paying attention to him and might have misunderstood him.  See June 2012 statement; April 2012 substantive appeal.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The last VA treatment records in the file are dated in August 2013.  Given that the rating criteria contemplate a recurrence of prostate cancer, the Veteran's prostate condition may have changed since that time.  As such, there may be pertinent outstanding treatment records.  Once any outstanding treatment records are obtained and associated with the claims file, a new VA examination should be provided to determine the current severity of the Veteran's prostate condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran's prostate condition since August 2013.

2.  Then, schedule the Veteran for a VA examination to determine the current state of his prostate cancer, including its residuals.  The examiner should note review of the entire claims file, and conduct all appropriate tests.

The examiner is requested to measure and record all symptoms related to the Veteran's prostate cancer or its residuals, to include voiding dysfunction.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


